NUMBER 13-19-00429-CV

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG

TEXAS WINDSTORM INSURANCE ASSOCIATION,                                         Appellant,

                                             v.

BOYS AND GIRLS CLUB OF THE COASTAL BEND, INC.,                                  Appellee.


                  On Petition for Permissive Appeal from the
                94th District Court of Nueces County, Texas.


                                        ORDER

        Before Chief Justice Contreras, Justices Longoria and Perkes
                              Order Per Curiam

         Texas Windstorm Insurance Association has filed a petition for permissive

interlocutory appeal challenging the trial court’s order denying its Plea to the Jurisdiction

and in the Alternative Partial Motion for Summary Judgment in trial court cause number

2018DCV-4018-C.       See TEX. R. APP. P. 28.3; TEX. CIV. PRAC. & REM. CODE ANN. §

51.014(d), (f). The trial court plaintiff, Boys and Girls Club of the Coastal Bend, Inc., has

not filed a response to the petition for permissive appeal. See generally TEX. R. APP. P.

28.3.
      This Court, having examined and fully considered the petition, is of the opinion that

the petition should be granted. Accordingly, we GRANT permission to appeal. A notice

of appeal is deemed to have been filed on this date. See id. R. 28.3(k). The appeal will

be governed by the rules for accelerated appeals. Id.; see TEX. R. APP. P. 28.1.

      We direct the clerk of this Court to file a copy of this order with the trial court clerk.

See TEX. R. APP. P. 28.3(k).

      IT IS SO ORDERED.

                                                                            PER CURIAM

Delivered and filed the
20th day of December,2019.




                                              2